           Case 1:15-cv-00269-SES Document 93 Filed 10/05/18 Page 1 of 2



                   UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MARSULEX ENVIRONMENTAL                 :     CIVIL NO.: 1:15-CV-00269
TECHNOLOGIES,                          :
                                       :
               Plaintiff,              :
                                       :     (Chief Magistrate Judge Schwab)
      v.                               :
                                       :
SELIP S.P.A.,                          :
                                       :
               Defendant.              :

                                      ORDER
                                   October 5, 2018

      In consideration of Plaintiff’s September 13, 2018 letter and Defendant’s

September 24, 2018 response, IT IS ORDERED that Plaintiff’s request for

permission to file a motion for sanctions is DENIED without prejudice. All

deadlines in this case remain unchanged and are repeated below. If the parties

wish to continue with settlement discussions before Judge Martin C. Carlson, they

should inform the court as such.



(1) Expert Reports:                    By the plaintiff: September 11, 2018
                                       By the defendant: October 9, 2018
                                       Supplements:      November 6, 2018

(2) Close of Expert Discovery:                           November 23, 2018

(3) Plaintiffs Conduct Final Two Depositions:            December 7, 2018
        Case 1:15-cv-00269-SES Document 93 Filed 10/05/18 Page 2 of 2



(4) Dispositive Motions and Supporting Briefs Due:     December 21, 2018

(5) All Pretrial and Trial Deadlines:                  To Be Determined


                                           S/Susan E. Schwab
                                           Susan E. Schwab
                                           United States Chief Magistrate Judge
